09-4496-cv
         Kennedy v. Hartford Insurance Co.

                                      UNITED STATES COURT OF APPEALS
                                          FOR THE SECOND CIRCUIT

                                                   SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1              At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2       Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
 3       on the 3rd day of December, two thousand ten.
 4
 5       PRESENT:
 6                   AMALYA L. KEARSE,
 7                   ROBERT D. SACK,
 8                   GERARD E. LYNCH,
 9                         Circuit Judges.
10       ____________________________________________________________
11
12       Nikita Kennedy,
13
14                         Plaintiff-Appellant,
15
16                         -v.-                                                        09-4496-cv
17
18       Hartford Insurance Company,
19
20                   Defendant-Appellee.*
21       ___________________________________________________________
22
23       FOR APPELLANT:                      Nikita Kennedy, pro se, Brooklyn, New York.
24
25       FOR APPELLEE:                       Kevin G. Horbatiuk, Russo, Keane & Toner, LLP, New York, New
26                                           York.
27
28


                     *
                         The Clerk of Court is directed to amend the caption as reflected above.

                                                             1
1             UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, AND

2    DECREED that the district court judgment is AFFIRMED.

3             Plaintiff-appellant Nikita Kennedy, pro se, appeals from the September 23, 2009

4    judgment of the United States District Court for the Eastern District of New York (Mauskopf, J.)

5    granting summary judgment to defendant-appellee Hartford Insurance Company. We assume the

6    parties’ familiarity with the underlying facts and the procedural history of the case.

7             We review an award of summary judgment de novo, “resolving all ambiguities and

8    drawing all permissible factual inferences in favor of the party against whom summary judgment

9    is sought.” Burg v. Gosselin, 591 F.3d 95, 97 (2d Cir. 2010) (internal quotation marks omitted).

10   We will uphold such an award only if the record reveals no genuine issues of material fact and

11   the moving party is entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson,

12   L.L.P., 321 F.3d 292, 300 (2d Cir. 2003); Fed. R. Civ. P. 56(c)(2).

13            Having reviewed Kennedy’s arguments on appeal and the record of proceedings below,

14   we affirm for substantially the same reasons stated by the district court in its thorough opinion.

15   We have considered all of Kennedy’s arguments and find them to be without merit.

16            Accordingly, the judgment of the district court is AFFIRMED.
17
18
19                                                         FOR THE COURT:
20                                                         Catherine O’Hagan Wolfe, Clerk
21
22




     SAO-RH                                            2